Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 1/4/2019, 1/31/2019 and 9/20/2021 were received and considered.
Claims 16-32 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18, 20-22 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 17, 18, 21, 22 and 30-32, the specification does not describe “converter” or “higher-level control” in such a manner to enable a skilled artisan to make and/or use the invention described in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the claim recites “the security device is adapted to read out the key memory via an electrically conductive connection and/or via an electrically conductive connection that includes only two lines and/or a one-wire bus; and/or the security device is adapted to read out the key memory via an electromagnetic connection and/or using an RFID device” (emphasis added).  The phrase “and/or”, as recited, renders the claim indefinite.  For example, it is unclear to what the last “and/or” limitation is the alternative.  As another example, it is unclear how an electrically conductive connection can include “only two lines…and…a one-wire bus”.  
Regarding claim 28, the preamble recites “system having at least one security device, having a key memory, a converter, and/or a higher-level control having a memory module and a parameterization device”.  The body of the claim refers to “the parameterization device”, but the preamble implies that the “parameterization device” is part of the “higher-level control” and is thus optional in the system.  Clarification is requested concerning the elements included in the recited “system”.
Regarding claim 30, the preamble renders the claim indefinite.  For example, it is unclear whether the claimed “system” or “security device” [has] the converter.  Further, it is unclear if the recited “higher-level control” is an alternative to “converter” or “security device” or more.  
Regarding claim 32, the preamble recites “system having at least one security device, having a key memory, a converter, and/or a higher-level control having a memory module and a parameterization device”.  The body of the claim refers to “the parameterization device”, but the preamble implies that the “parameterization device” is part of the “higher-level control” and is thus optional in the system.  Clarification is requested concerning the elements included in the recited “system”.
Regarding claim 32, the claim recites “available in the key memory” (line 11), but it is unclear whether this refers to the previously-recited “at least one security device, having a key memory” or “a location-bound key memory”.
Regarding claim 32, the claim recites “the security device” (line 12), but it is unclear whether this refers to the previously-recited “at least one security device, having a key memory” or “old and/or defective security device” or “a new security device”.

All rejections listed below are provided, as best understood in view of the rejections discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19, 23-24, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0300207 A1 to Booth et al. (Booth).
Regarding claim 16, Booth discloses a security device adapted for use in security-directed applications (controller architecture, Fig. 2), comprising: at least one first non-volatile memory (firmware storage device, ¶17) including a parameter data record for operation of the security device (firmware, ¶17); a key memory having at least one second non-volatile memory (secure NV device, ¶17) including at least one data field, the data field including check-sum information (preprogrammed hash, ¶21), the key memory being location-bound and/or spatially permanently allocatable to a specific point (Fig. 2, 240); a physical interface adapted to exchange data with the key memory and being spatially restricted (Fig. 2, 260); at least one calculation unit adapted to dynamically ascertain check-sum information from the parameter data record (hash computation logic computes hash value of boot code, ¶24); and at least one comparator unit adapted to compare check-sum information included in the key memory to the dynamically ascertained check-sum information (comparison logic compares dynamically computed hash value to preprogrammed hash value, ¶24) and to supply a result of the comparison to the security device as enabling information (release from reset, ¶24 if comparison indicates a match), an operating state of the security device depending on the enabling information of the comparator unit (release from reset, ¶24); wherein enabling information that signals an equality of 
Regarding claim 19, Booth discloses wherein the security device (boot validation device, as per the embodiment described in ¶26) is adapted to connect via a field-bus system to a higher-level control (Fig. 2, ASIC) and/or to a memory-programmable control, the higher-level control having a memory module.
Regarding claim 23, Booth discloses wherein a parameterization device is adapted to modify the parameter data record (device programs boot code, ¶20).
Regarding claim 24, Booth discloses wherein the key memory is adapted to store the ascertained check-sum information (secure NV device stores hash value, ¶20).
Regarding claims 26 and 27, Booth discloses wherein via a connection chain, the key memory is permanently connectable to a location in which the security device is installed (secure NV storage is physically connected to the security device via system bus, Fig. 2).
Regarding claim 29, Booth discloses wherein the range of the physical interface is spatially restricted to an immediate vicinity around the security device (system bus 260, Fig. 2). 
Regarding claim 30, Booth discloses configuring a parameter data record of the security device via the parameterization device (boot code and hash value programmed, ¶20); generating check-sum (hash value) information of the parameter data record via a calculation unit (programming hash value, ¶21, computing using has algorithm, ¶21); transmitting the check-sum information to the key memory (secure NV device, ¶20) connected to the security device (programming hash value, ¶20); transmitting, via the parameterization device, the parameter data record (boot code) to available memory modules .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Booth, as applied to claim 16 above, in view of US 2013/0066525 A1 to Tomik et al. (Tomik).
Regarding claim 17, Booth lacks wherein the security device is directly connectable to a converter and/or connectable to the converter using plugs, a memory module being directly connected to and/or integrated into the converter.  However, Tomik teaches the well-known concept of a vehicle 1  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth such that the security device is directly connectable to a converter and/or connectable to the converter using plugs, a memory module being directly connected to and/or integrated into the converter.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure that a vehicle is operating correct prior to enabling movement, as taught by Tomik.
Regarding claim 18, Booth lacks wherein the security device is directly connectable to a converter and/or connectable to the converter using plugs, the converter being connected via a field-bus system to a higher-level control and/or to a memory-programmable control, the higher-level control having a memory module.  However, Tomik teaches the well-known concept of a vehicle immobilizer which can disable a vehicle by controlling torque to an electric motor (immobilizer connected to device providing torque, i.e. a converter, ¶36).  A skilled artisan would also understand that a vehicle immobilizer was known to prevent theft by ensuring a vehicle is operating correctly and in the correct context and that Booth’s invention describes a device ensuring correct operation.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth such that the security device is directly connectable to a converter and/or connectable to the converter using plugs, a memory module being directly connected to and/or integrated into the converter.  One of ordinary skill in the art would have been motivated to perform 
Regarding claims 21-22, Booth lacks wherein a parameterization device is adapted to connect to the converter.  However, as discussed in Tomik, additional devices can be connected to the converter (Fig. 3, 220).
Regarding claim 28, Booth lacks wherein the system is included in an electronic power-drive system having adjustable rotational speed.  However, Tomik teaches the well-known concept of a vehicle immobilizer which can disable a vehicle by controlling torque to an electric motor (¶36).  A skilled artisan would also understand that a vehicle immobilizer was known to prevent theft by ensuring a vehicle is operating correctly and in the correct context and that Booth’s invention describes a device ensuring correct operation.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Booth such that the system is included in an electronic power-drive system having adjustable rotational speed.  One of ordinary skill in the art would have been motivated to perform such a modification to ensure that a vehicle is operating correct prior to enabling movement, as taught by Tomik.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Booth and Tomik, as applied to claim 18 above, in view of US 2014/0156886 A1 to Yu et al. (Yu).
Regarding claim 20, Booth lacks wherein a parameterization device is directly connectable to the higher-level control and/or to the memory-programmable control.  However, Yu teaches a known . 

Claims 25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Booth, in view of Yu.
Regarding claim 25, Booth lacks wherein: a memory, arranged outside of the security device, is adapted to store a shadow copy of the parameter data record via a parameterization device; the key memory is connectable to the security device using plugs, via a device adapted to accommodate the key memory through a housing of the security device; the security device is adapted to read out the key memory via an electrically conductive connection and/or via an electrically conductive connection that includes only two lines and/or a one-wire bus; and/or the security device is adapted to read out the key memory via an electromagnetic connection and/or using an RFID device.  However, Yu teaches a known method of migrating a configuration of an old control board to a new control board, including connecting a location-bound key memory of an old and/or defective device to a new device (¶76, Fig. 5); transmitting, via a parameterization device (communication device acting as a mediator between old and new devices, Fig. 5, ¶90), a parameter data record and/or a parameter data record available from a 
Regarding claims 31 and 32, Booth discloses during each restart (ASIC or boot validation device validates boot code, ¶24, ¶26), comparing, by the security device, check-sum information available in the key memory (preprogrammed hash value, ¶24) to check-sum information of the parameter data record of the security device (compute hash value, ¶24), an equality of the two items of check-sum information enabling an operative state and/or a state featuring an electric motor under torque (release from reset, ¶24) and an inequality of the two items of check-sum information setting the security device into a secure operating state and/or a state featuring a torque-free electric motor and signaling an error (system held in reset, ¶25).  Booth discloses a location-bound key memory (Fig. 2, 240, 260), but lacks connecting the location-bound key memory of an old and/or defective security device to a new security device; transmitting, via the parameterization device, a parameter data record and/or a parameter data record available from a data backup performed at an earlier point in time to the new security device.  However, Yu teaches a known method of migrating a configuration of an old control board to a new control board, including connecting a location-bound key memory of an old and/or defective device to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
December 8, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note also that US 2009/0263236 A1 to Goll teaches a frequency converter, connected to a field bus and used for torque control (¶37).